Case 0:20-cv-62106-RNS Document 1-2 Entered on FLSD Docket 10/15/2020 Page 1of 3

IN THE CIRCUIT COURT OF THE 17TH
JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA
GENERAL JURISDICTION DIVISION
CASE NO. CACE-20-010175-21
ANDREA DIMARCO,
Plaintiff,
V.

TARGET CORPORATION,

Defendant.

COMPLAINT

COMES NOW, the Plaintiff, and hereby sues, Defendants and alleges as follows:

1. This is an action for damages in excess of thirty thousand ($30,000.00)
dollars yet is uncertain whether it exceeds $75,000.

2. The Plaintiff is a resident of BROWARD County and, at all times material
hereto, was and is sui juris.

3. The Defendant is a Foreign Profit Corporation and is subject to the
jurisdiction of this Court.

COUNT I - NEGLIGENCE

4. The Plaintiff incorporates all of the allegations contained in Paragraphs 1-
3 above as if fully set forth herein.

5. On or about March 20", 2020, the Defendant owned, maintained, and/or
operated the Target located at or near the address of 3200 N Federal Hwy, Fort Lauderdale,
FL 33306-1062 which is hereinafter referred to as “the premises”.

6. At that time and place, the Plaintiff went onto said premises as a business

invitee and thereupon was caused to be injured by tripping on a hole in the parking lot
Case 0:20-cv-62106-RNS Document 1-2 Entered on FLSD Docket 10/15/2020 Page 2 of 3

because of the Defendant’s negligent acts.

7. Defendant by or through its agents or servants (the negligence of which
they are liable for), negligently caused Plaintiff to fall by performing or failing to perform
one or more of the following acts:

A. By carelessly and negligently creating a dangerous condition to
wit: a tripping and falling hazard to patrons who were ambulating on said
premises, including, specifically, the Plaintiff; and

B. By carelessly and negligently failing to maintain the premises in
a reasonably safe condition, Defendant created a dangerous condition to
wit: a tripping and falling hazard to patrons who were ambulating on the
aforesaid premises, including, specifically, the Plaintiff; and

C. By failing to correct a dangerous condition of which it knew or
should have known by the use of reasonable care, to wit: a tripping
hazard to patrons who were ambulating on said premises, including,
specifically, the Plaintiff; and

D. By negligently failing to warn the Plaintiff of a dangerous
condition (a tripping hazard to patrons who were ambulating on said
premises) concerning which Defendant had, or should have had, greater
knowledge than that of the Plaintiff.

E. By allowing a condition to exists with such regularity that it

can be inferred that they knew or should have known of its existence.

8. As a direct and proximate result of Defendant’s commission of one or more
of the negligent acts or omissions set forth above in 7(A-E), as aforesaid, the Plaintiff,

suffered bodily injury and resulting pain and suffering, disability, disfigurement, mental
Case 0:20-cv-62106-RNS Document 1-2 Entered on FLSD Docket 10/15/2020 Page 3 of 3

anguish, aggravation and/or acceleration of pre-existing condition(s), loss of capacity
for the enjoyment of life, expense of hospitalization, medical and nursing care and
treatment, loss of earnings, and the loss of ability to earn money in the past and in the
future. The losses are either permanent or continuing in nature and the Plaintiff will
suffer the losses in the future.

WHEREFORE, the Plaintiff demands judgment for damages against the Defendant
costs of this action, and such other further equitable and legal relief as this Court may deem

appropriate, and furthermore demand trial by jury of all issues so triable as of right by jury.

CERTIFICATE OF SERVICE
A true and correct copy of the foregoing was served together with a Request for

Production, Interrogatories, and Summons.

WOLFSON LAW FIRM, LLP
Attorneys for Plaintiff

3399 S.W. 3™ Avenue

Miami, FL 33145

Telephone (305) 285-1115
Facsimile (305) 285-1608
eservicel @wolfsonlawfirm.com

/s/ Russell Cohen
By:
RUSSELL A. COHEN, ESQ.
FLA. BAR NO. 649597
JONAH M. WOLFSON, ESQ.
FLA. BAR NO. 498130

 
